Case 1:18-cv-07342-JGK-BCM Document 154 Filed 09/13/21 Page1of1
Case 1:18-cv-07342-JGK-BCM Document 153 Filed 09/12/21 Page 1of1
TROY LAW, PLLC

ATTORNEYS / COUNSELORS AT LAW
Tel: 718 762 1324 troylaw@troyplic.com Fax: 718 762 1342
4]-25 Kissena Blvd., Suite 103, Flushing, New York 11355

September 12, 2021

Via ECF

Hon. John G. Koeltl Cr .
United Sates District Judge APPLICATION GRANTED

Southern District of New York SO ORDERED

Daniel Patrick Moynihan United States Courthouse Sy L, he
500 Pearl St. (cod

New York, NY 10007-1312 ¢ i j / John G. Koeltl, US

 

Re: Plaintiff's Request for Extension of Time to File int Reply Memorandum in
Support of their Class Motion and
Request to File in Excess of Page Limit
18-cy-07342-(JGK)-(BM) Rodolfo Tecocatzio-Ortiz et al. v Just Salad et.al.

Your Honor,

We represent the Plaintiffs in the above referenced matter. We write, with the consent of
Defendants, for a two-week extension for Plaintiffs’ Reply Memorandum in Further Support of
Plaintiffs’ Class Motion, which is currently due September 17, 2021, to be extended until
October 1, 2021. This is Plaintiffs’ first request.

We also write to request permission to file an oversized reply to Defendants’
Memorandum of Law in Opposition to Plaintiffs’ Motion for Class Certification (See Docket
Entry 152 [D.E. 52]). This is also Plaintiffs’ first request. We sincerely apologize for not
requesting permission previously before submitting memorandum above Your Honor’s word
count. Defendants do not consent to this request.

Your Honor’s rules provide that, absent prior permission reply memoranda are limited to
2,800 words or fewer. All memoranda shall contain a certificate signed by counsel stating the
number of words in the brief and certifying that the brief complies with these formatting rules.
Due to the large number of Plaintiffs in this matter our reply brief as currently drafted will
exceed the word limit.

Dated: September 3, 2021
Respectfully submitted,
fs/ John Troy _
John Troy
Aaron Schweitzer
Tiffany Troy
Attorney for Plaintiffs
faoc

 
